As filed with the Securities and Exchange Commission on February 8, 2013 Registration No. 333- UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM S-4 REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 ESSEX PROPERTY TRUST, INC. (Exact Name of Registrant as Specified in its Charter) Maryland 77-0369576 (State or Other Jurisdiction of Incorporation) (I.R.S. Employer Identification No.) (Primary Standard Industrial Classification Code Number) 925 East Meadow Drive, Palo Alto, California 94303 (650)494-3700 (Address, including zip code, and telephone number, including area code, or registrar’s principal executive offices) Michael J. Schall Chief Executive Officer and President 925 East Meadow Drive Palo Alto, California 94303 (650) 494-3700 (Name, address, including zip code, and telephone number, including area code, of agent for service) ESSEX PORTFOLIO, L.P. (Exact Name of Registrant as Specified in its Charter) 333-44467-01 (Commission File Number) California 77-0369575 (State or Other Jurisdiction of Incorporation) (I.R.S. Employer Identification No.) (Primary Standard Industrial Classification Code Number) 925 East Meadow Drive, Palo Alto, California 94303 (650)494-3700 (Address, including zip code, and telephone number, including area code, or registrar’s principal executive offices) Michael J. Schall Chief Executive Officer and President 925 East Meadow Drive Palo Alto, California 94303 (650) 494-3700 (Name, address, including zip code, and telephone number, including area code, of agent for service) With copies to: Stephen J. Schrader Baker & McKenzie LLP Two Embarcadero Center, 11th Floor San Francisco, California 94111-3802 (415) 576-3000 Approximate date of commencement of proposed sale of the securities to the public: As soon as practicable after the effective date of this registration statement. If the securities being registered on this Form are being offered in connection with the formation of a holding company and there is compliance with General Instruction G, check the following box. o If this Form is filed to register additional securities for an offering pursuant to Rule 462(b) under the Securities Act, check the following box and list the Securities Act registration statement number of the earlier effective registration statement for the same offering. o If this Form is a post-effective amendment filed pursuant to Rule 462(d) under the Securities Act, check the following box and list the Securities Act registration statement number of the earlier effective registration statement for the same offering. o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule12b-2 of the Exchange Act. Essex Property Trust, Inc.: Large-accelerated filer x Accelerated filer o Non-accelerated filer o Smaller reporting company o (Do not check if a smaller reporting company) Essex Portfolio, L.P.: Large-accelerated filer o Accelerated filer o Non-accelerated filer x Smaller reporting company o (Do not check if a smaller reporting company) CALCULATION OF REGISTRATION FEE Title of each class of securities to be registered Amount to be registered Proposed maximum offering price per unit (1) Proposed maximum aggregate offering price Amount of registration fee 3.625% Senior Notes due 2022 $ % $ $ Guarantees of 3.625% Senior Notes due 2022 (2
